      2:19-cv-01102-RMG          Date Filed 06/14/19      Entry Number 9       Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION


                                                 :
MURRAY C. TURKA, on Behalf of Himself            :   Case No. 2:19-cv-01102-RMG
and All Others Similarly Situated,               :
                                                 :
                          Plaintiffs,            :
                                                 :   CLASS ACTION
    v.                                           :
                                                 :
SOUTH CAROLINA PUBLIC SERVICE                    :
AUTHORITY and LONNIE N. CARTER,                  :
                                                 :
                          Defendants,            :
                                                 :



    PLAINTIFF MURRAY C. TURKA’S MOTION FOR APPOINTMENT OF LEAD
                PLAINTIFF AND APPROVAL OF COUNSEL


         Plaintiff Murray C. Turka (“Turka”) hereby moves the Court for entry of an Order

pursuant to Section 21D(a)(3)(B) of the Securities Exchange Act of 1934, 15 U.S.C. § 78u-

4(a)(3)(B), as amended by the Private Securities Litigation Reform Act of 1995 (the “PSLRA”):

(1) appointing Turka as Lead Plaintiff in the above-captioned action (the “Action”); (2)

approving Turka’s selection of The Weiser Law Firm, P.C. (the “Weiser Firm”) as Lead Counsel

and the Hopkins Law Firm, LLC (the “Hopkins Firm”) as Liaison Counsel; and (3)

any such further relief as the Court may deem just and proper.

         This Motion is made on the grounds that Turka believes he is “the most adequate

plaintiff” under the PSLRA and should, therefore, be appointed Lead Plaintiff. Specifically,

Turka believes that he has the largest financial interest in the relief sought by the Class in this

action by virtue of, among other things, his significant investment in South Carolina Public

Service Authority “Mini-Bonds.” Further, Turka also satisfies the requirements of Rule 23 of the
      2:19-cv-01102-RMG         Date Filed 06/14/19      Entry Number 9     Page 2 of 2




Federal Rules of Civil Procedure because his claims are typical of other Class members’ claims

and because he will fairly and adequately represent the interests of the Class.

       This Motion is based upon the accompanying Memorandum of Law in support thereof,

the Declaration of James M. Ficaro filed herewith, the pleadings and other filings herein, and

such other written or oral argument as may be permitted by the Court.

       WHEREFORE, Turka respectfully requests that the Court: (1) appoint Turka as Lead

Plaintiff pursuant to the PSLRA; (2) approve Turka’s selection of the Weiser Firm and the

Hopkins Firm as Lead Counsel and Liaison Counsel, respectively, for the Class; and (3) grant

such further relief as the Court may deem just and proper.


DATED: June 14, 2019                         HOPKINS LAW FIRM, LLC


                                            /s/ William E. Hopkins
                                             William E. Hopkins (Federal Bar No. 6075)
                                             12019 Ocean Highway
                                             P.O. Box 1885
                                             Pawleys Island, SC 29585
                                             Tel: (843) 314-4202
                                             bill@hopkinsfirm.com

                                             THE WEISER LAW FIRM, P.C.
                                             Christopher L. Nelson
                                             James M. Ficaro
                                             22 Cassatt Avenue
                                             Berwyn, PA 19312
                                             Telephone: (610) 225-2677
                                             Facsimile: (610) 408-8062
                                             cln@weiserlawfirm.com
                                             jmf@weiserlawfirm.com

                                             Counsel for Proposed Lead Plaintiff Murray C.
                                             Turka




                                                2
